By the Court.

We think it very clear that the fund, of which *15the plaintiffs in this action claim their proportion, is not included within the term property, as used in the act incorporating the town of Harrison. It cannot be considered as town’s property, and could not be disposed of by a vote of the town ; but partaking of the character of the land, from the sale of which it grew, it is a permanent fund appropriated by law for the support of the ministry, and cannot be lawfully applied to any other use. Suppose one or more new parishes should be incorporated in Bridgeton; the land, in such case, if it had not been sold, would belong to the first parish; and so it must be with the proceeds of the land; for the sale under the authority of the legislature did not change the use of the property, but merely converted into money what before existed in land.
* The property, to be divided between the towns, was [ * 18 J that which had been acquired by the money of the town, and which belonged to it in its municipal character. The ministerial land belonged to it quasi a parish, and is to be appropriated only to parochial uses.
It should be considered that the liability of Bridgeton to support a minister is not removed by the separation of a part of the territory into a new town, although the amount of taxable property may be thereby much reduced. It would be hard indeed, if, by a voluntary secession of a part of a town, in addition to the increased burden, the property which the original grantor had destined to aid in the support of a minister, should be taken away; nor can we think that the legislature so intended in the case before us (1).

Plaintiffs nonsuit


 [Brown vs. Porter, 10 Mass. 93. —Jewett vs. Burrough, 15 Mass. R. 464. —Austin vs. Thomas, 14 Mass. 333. —Shapleigh vs. Gilman, 13 Mass. R. 190. —Dillingham vs. Snow, 3 Mass. R. 276. 5 Mass. 547. -Medford vs. Pratt, 4 Pick. 222. —Brunswick vs. Dunning & Al., 7 Mass. 445. —Baker vs. Fales, post, 488. —Eager vs. Marlborough 10 Mass. 430. —Milford vs. Godfrey, 1 Pick. 91. —Ed.]